--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg] 


--------------------------------------------------------------------------------



W81XWH-15-C-0096
P00001
Page 2 of 14


SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

SECTION A - SOLICITATION/CONTRACT FORM

The following have been modified:
       ADDITIONAL INFORMATION
ADDITIONAL INFORMATION


PROJECT TITLE: Development and U.S. Food and Drug Administration (FDA) Clearance
of the Portable Neuromodulation Stimulator (PoNSTM) Device.

The requirement is an R&D contract.

GOVERNMENT POINTS OF CONTACT

The Contract Specialist for this contract is Chris Sult at USAMRAA, ATTN: Chris
Sult, MRMC-AAA-SD, 820 Chandler Street, Fort Detrick, MD 21702-5014 or
christopher.m.sult.civ@mail.mil or 301-619-1342.

The Contracting Officer for this contract is Kelly Green at USAMRAA, ATTN: Kelly
Green, MRMC-AAA-SD, 820 Chandler Street, Fort Detrick, MD 21702-5014 or
kelly.r.green.civ@mail.mil or 301-619-1346.

The Contracting Officer’s Representative for this contract is Brian Dacanay at
USAMMA, ATTN: Brian Dacanay, 693 Neiman Street, Fort Detrick, MD 21702 or
Brian.i.dacanay.civ@mail.mil or 301-619-4348.

 

SECTION C - DESCRIPTIONS AND SPECIFICATIONS

The following have been modified:
       PERFORMANCE WORK STATEMENT
Revised PWS – Mod P00001


a) Section 1.1. Changed (TBI) to (mTBI).
b) Section 1.3. Changed eighteen (18) to thirty (30)
c) Section 1.3. Changed the Period of Performance from 01 July 2015 – 31
December 2016 to 01 July 2015 – 31 December 2017.
d) Revised Sections 1.3. and 3.1.4.
e) Added “and when additional sites are added” in the Initial and Subsequent
column of the deliverable table for deliverables 6 – 14.

 

PERFORMANCE WORK STATEMENT (PWS)

Development and U.S. Food and Drug Administration (FDA) Clearance of the
Portable Neuromodulation
Stimulator (PoNS™) Device


--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 3 of 14


1. Introduction:

The U.S. Amy Medical Materiel Agency (USAMMA) and its parent organization the
U.S. Army Medical Research and Materiel Command (USAMRMC) are located at Fort
Detrick, in Frederick, Maryland. USAMMA serves as the strategic level, medical
logistics generating force, and medical lifecycle management command in support
of Army Medicine, the Army Campaign Plan, Military Health System, and Combatant
Commands. The agency provides optimal medical acquisition and logistics support
and solutions across the full spectrum of military health care missions
worldwide. USAMMA has operational oversight of medical materiel acquisition
programs and serves as the Army Medical Department’s (AMEDD’s) command for
fielding new medical materiel for the Army’s operational forces.

1.1. Background and Purpose:

The U.S. Army is supporting an effort to develop NeuroHabilitation Corporation’s
(NHC) Portable Neuromodulation Stimulator (PoNS™) as an aid to therapy for
chronic balance deficits resulting from a mild to moderate traumatic brain
injury (TBI). On 1 February 2013, USAMMA, the U.S. Army Medical Materiel
Development Activity (USAMMDA), and NHC established a collaborative
relationship, via a Cooperative Research and Development Agreement (CRADA) under
15 USC §3710a, to develop an investigational medical device that employs
non-invasive brain stimulation. The PoNS™ device, developed partially under the
CRADA, works by applying principles of neuroplasticity that enables the brain to
process information in new ways for rehabilitation after injury. The goal of
this contract is to take the PoNS™ from an investigational medical device to an
FDA-cleared device, obtaining clearance for the following indication: as an aid
to therapy for chronic balance deficits resulting from mild to moderate
traumatic brain injury (mTBI).

The Contractor will be the regulatory sponsor and overall project coordinator
for the PoNS™ version 4.0 device. The critical components of this PWS to obtain
FDA regulatory clearance include the following steps: (1) write the clinical
study protocols, (2) execute the clinical studies, (3) manage the clinical
research sites, (4) submit the de novo/510(k) or other application to FDA, and
(5) gain FDA clearance of the PoNSTM version 4.0 device for a mild-to-moderate
TBI indication.

1.2. Scope:

This is a Research and Development (R&D) contract. The objective of this
contract is to execute the clinical studies and regulatory responsibilities
necessary to obtain FDA clearance for the PoNS™ 4.0 device and provide two
FDA-cleared devices to the DoD (specifically USAMMA).

The Contractor shall complete the tasks noted in paragraph 3.1 to support the de
novo/510(k) clearance application in accordance with (IAW) all noted applicable
State, Federal, DoD, and U.S. Army regulations. The Contractor shall oversee and
execute the clinical study. The Contractor shall support and perform services
with DoD civilians, military and other Contractor personnel. The Contractor
shall travel to Fort Detrick, Maryland at the Government’s request for an annual
In Progress Review (IPR).

1.2.1. The Contractor shall perform the services set forth in this PWS, pursuant
to the award of a R&D contract. The Contractor shall furnish all management,
personnel, services, and other items necessary to successfully deliver the
required services. The Contractor shall possess knowledge and skills in PoNSTM
use/training/therapy, and regulatory requirements necessary to obtain 510(k)
clearance.

1.2.2. This contract supports the Project Management Office, Medical Devices,
and USAMMA. The Government shall not exercise any supervision or control over
the Contractor’s employees performing services under this contract. Contractor
employees shall be accountable solely to the Contractor who, in turn is
responsible to the Government.

1.2.3. The Contractor shall provide all personnel, equipment, supplies,
facilities, transportation, tools, materials, supervision, and other items
necessary to achieve the tasks as defined in this PWS.

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 4 of 14


1.2.4. Assumptions of the Parties:

1.2.4.1. A de novo/510 (k) petition shall be required for FDA to clear the PoNS™
4.0 device.

1.2.4.2. The clinical trial using PoNS™ is considered to be of non-significant
risk and, therefore, shall not require an Investigational Device Exemption
submission.

1.2.4.3. QSR-produced PoNS™ 4.0 devices shall be available in/around April 2015
for use in the study. The devices shall be provided to the clinical trial sites
by the Sponsor/Contractor.

1.2.4.4. The study shall take approximately 9-12 months to complete.

1.3. Period of Performance. The period of performance shall be for one (1)
thirty (30) month Base Period. The Period of Performance breakdown reads as
follows:

Base Period 01 July 2015 – 31 December 2017

2. General Requirements:

2.1. Business Relations:

The Contractor shall successfully integrate and coordinate all activity needed
to execute the requirement. The Contractor shall manage the timeliness,
completeness, and quality of problem identification. The Contractor shall
provide corrective action plans, proposal submittals, timely identification of
issues, and effective management of subcontractors. The Contractor shall seek to
ensure customer satisfaction and professional and ethical behavior of all
Contractor personnel.

2.2. Contract Administration and Management:

This PWS provides distinct activities and functions. These activities are
described in the following subsections, which specify requirements for contract
management, contract administration, and personnel administration.

2.2.1. Contract Management:

The Contractor shall establish clear organizational lines of authority and
responsibility to ensure effective management of the resources assigned to the
requirement.

2.2.1.1. Management Activities. The Contractor shall identify a single point of
contact as the Project Manager (PM). The Contractor PM shall ensure that the
task is performed efficiently, accurately, timely, and in compliance with this
PWS. The Contractor PM shall coordinate, as necessary with the Contracting
Officer Representative (COR), to ensure the services are managed consistently
with overall contract requirements. The Contractor PM shall submit all invoices
within 30 days from completion of tasks at the end of each month.

2.2.2. Contract Administration. The Contractor shall establish processes and
assign appropriate resources to effectively administer this contract. The
Contractor shall respond to Government requests for contractual actions within
one (1) day. The Contractor shall have a single point of contact between the
Government and Contractor employee assigned to support the contract.

2.3. Subcontract Management. The Contractor shall:

2.3.1. Manage any subcontract management necessary to integrate services to meet
the overall requirements of this contract.

2.3.2. Be responsible and accountable for subcontractor performance on this
requirement.

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 5 of 14


2.3.3. Manage work distribution to ensure there are no Organizational Conflict
of Interest (OCI) considerations.

2.3.4. Add subcontractors to their team, as needed, after notification to the KO
or COR. The Government may or may not permit cross-teaming (See paragraph 7.1.12
for definition).

2.4. Travel. The COR is designated, in writing, as the Contractor’s travel order
approval authority by the contracting officer. Travel to government facilities
or other locations that are requested by the Government for the annual IPR may
be required. Only travel requirements specifically requested by the Government
(including plans, agenda, itinerary, or dates) shall be pre-approved by the COR
and is on a strictly cost-reimbursable basis. Costs for travel shall be billed
IAW the regulatory implementation of Public Law 99-234 and FAR 31.205 -46 Travel
Costs.

2.5. Anti-terrorism / Operation Security. For Contract Requiring Performance or
Delivery in a Foreign Country. DFARS Clause 252.225 -7043, Antiterrorism/Force
Protection for Defense Contractors Outside the United States. The clause shall
be used in solicitations and contracts that require performance or delivery in a
foreign country. This clause applies to both contingencies and non-contingency
support. The key AT requirement is for nonlocal national contractor personnel to
comply with theater clearance requirements and allows the combatant commander to
exercise oversight to ensure the contractor’s compliance with combatant
commander and subordinate task force commander policies and directives.

3. Specific Tasks and Performance Objectives

The Contractor shall complete development of the PoNSTM device from its current
state as an investigational device to a FDA cleared/approved medical device for
the following indication: an aid to therapy for chronic balance deficits
resulting from mild to moderate TBI. The Contractor shall be the FDA regulatory
sponsor, in accordance with Section 21, Code of Federal Regulations. The
Contractor shall deliver two complete FDA cleared/approved devices to the
government. The Contractor shall accomplish all required tasks and services IAW
this PWS that include, but are not limited to the following Specific Tasks and
Performance Objectives for the contract.

3.1. Contract Tasks and Performance Objectives Required Before Start of Clinical
Trial

3.1.1. Project Management Plan. The Contractor shall provide a draft Project
Management Plan, including an initial Integrated Master Schedule (IMS) and Risk
Management Plan that encompasses the entire scope of the contract, with the
Contractor’s proposal. The final Project Management Plan shall be submitted
within 30 days of contract award. The IMS documents the critical path (including
futility point), major milestones, tasks/activities, deliverables, duration,
lead/lag/slack time and schedule relationships, and is directly traceable to the
PWS. The IMS will contain all major project management tasks and associated
milestones and/or deliverables to assist the Government in its monitoring of
Contractor performance. The IMS shall be updated quarterly to track progress
(CDRL A001 / QASP #1).

3.1.2. Quality Control Plan (QCP). The Contractor shall provide a draft QCP with
the Contractor’s proposal. The Contractor shall prepare and implement a final
QCP to ensure that all activities of the project are managed in a sound,
reasonable way in conformance to the Government’s requirements within 30 days of
contract award. The Contractor shall ensure that all deliverables produced are
acceptable prior to delivery to the Government. Under this QCP, the Contractor
shall provide for the Government or its designee to audit the Contractor and/or
its Subcontractors for regulatory compliance and quality assurance purposes. At
a minimum, the QCP shall include a self-inspection plan, an internal staffing
plan, and an outline of the procedures that the Contractor shall use to maintain
quality, timeliness, responsiveness and customer satisfaction. The QCP shall be
updated as needed and reviewed at least quarterly (CDRL A002 / QASP #1).

3.1.3. Institutional Review Board Approved Clinical Protocols. The Contractor
shall provide a copy of the IRB-approved clinical study protocol and informed
consent form for each study site within 3 months of contract award. The
Contractor shall also provide the COR supporting documentation that shall
include at minimum a Statistical Analysis Plan, Clinical Monitoring Plan, Data
Management Plan, Proposed Clinical Data Management System, Sample Case Report
Forms, End User Guidelines (Training and Technical Support), and a Recruitment
and Retention Plan for each site. The Contractor shall provide a copy of the
IRB-approved clinical study protocol and informed consent form for any
additional study site. The Contractor shall also provide the COR supporting
documentation that shall include at minimum a Statistical Analysis Plan,
Clinical Monitoring Plan, Data Management Plan, Proposed Clinical Data
Management System, Sample Case Report Forms, End User Guidelines (Training and
Technical Support), and a Recruitment and Retention Plan for any additional
study site (CDRL A003 / QASP #2).

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 6 of 14


3.1.4. Institutional Review Board Approvals. The Contractor shall provide the
COR with documentation of appropriate IRB approvals from each study site,
institute, and Army, as required within 3 months of contract award and prior to
the start of the clinical study. The Contractor shall provide the COR with
documentation of appropriate IRB approvals from any additional study site,
institute, and Army, as required. The Contractor shall maintain and update files
of all applicable regulatory documentation for all appropriate IRBs (CDRL A004 /
QASP #3).

3.1.5. Representative Test Articles. The Contractor shall provide final
development and manufacturing of sufficient representative test articles (PoNSTM
version 4.0 device) for use in the clinical trial for a minimum of 120 subjects
(and/or a proportionate amount consistent with FDA guidance), including a
contingency plan for replacement of defective and/or test articles that may be
lost or damaged during the clinical trial. The devices shall be manufactured in
a Title 21 CFR §820 Quality Systems Regulation (QSR)-compliant manufacturing
facility and process that has successfully completed design verification testing
and human factors testing (CDRL A005 / QASP #4).

3.2. Contract Tasks and Performance Objectives Required During Clinical Trial:

3.2.1. Conduct Clinical Trial. The Contractor shall conduct a clinical study to
evaluate the treatment effect on balance using the PoNSTM version 4.0 devices at
a minimum of three (3) study sites for a total of 120 subjects (and/or a
proportionate amount consistent with FDA guidance). The Contractor shall conduct
the clinical study in accordance with the study protocol and governing FDA
Regulations. The Contractor shall provide a copy of their agreement with each
study site that shall be responsible for executing the clinical trial in a
manner that successfully supports an FDA submission and provide the COR with
monthly status reports (CDRL A011 / QASP Item #1 and #5).

3.2.2. Interim Data Analysis. The Contractor shall conduct interim data analysis
after 60 subjects (and/or a proportionate amount consistent with FDA guidance)
to evaluate the observed treatment effect in order to determine if the study is
adequately powered. The Contractor shall provide an Interim Clinical Study
Report that includes the raw data and statistical analysis on the results within
30 day after completion of the 60 (or proportionate amount) subject testing ,
the futility point, and a mitigation plan for issues identified during the
analysis (CDRL A007 / QASP #6).

3.3. Contract Tasks and Performance Objectives Required After Conclusion of
Clinical Trial:

3.3.1. Final Clinical Study Report. The Contractor shall provide a complete
Final Clinical Study Report that includes raw data and statistical analysis 75
days after completion of the study (CDRL 008 / QASP #1).

3.3.2. FDA Submission Packet. The Contractor shall provide data as deemed
necessary by the FDA to support a clinical trial, and a copy of the de
novo/510(k) application submission packet with copies of all supporting
documentation, including but not limited to, the Pre-clinical Study results
summary. This documentation shall be provided concurrent with FDA submission
(CDRL A009 / QASP #7).

3.3.3. Final Report. The Contractor shall provide a Final Report that is
formatted using best practices and consolidate (summarize) all data, costs,
results, final status on all deliverables, and work activities performed during
the contract period within 30 days after the end of the contract (CDRL A011 /
QASP #1).

3.3.4. Technical Data Packet. The Contractor shall provide the COR with a
complete technical data packet (TDP) upon request by the Government within seven
(7) business days. The Contractor shall prepare and maintain currency of a TDP
that includes all necessary documentation and technical data and reports
collected and prepared during the development effort funded by the Government.
The TDP shall include all necessary documentation and data for the Government,
or its designee, to continue the development or production of the product,
including but not limited to the Design History File, Device Master Record, and
Device History File. The Contractor shall assist in the technical transfer as
directed by the Government. The Contractor shall provide copies of TDP content
as requested by Government and at contract expiration (CDRL A010 / QASP #8).

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 7 of 14


3.4. Contract Tasks and Performance Objectives Required After FDA
Clearance/Approval:

3.4.1. FDA Cleared Devices. The Contractor shall provide two (2) FDA cleared the
PoNSTM devices with an indication as an aid to therapy for chronic balance
deficits resulting from mild to moderate TBI, and all accessories, product
inserts, and supporting manuals/literature (e.g., including user, technical, and
maintenance manuals), as applicable, to the COR within 10 business days of FDA
clearance (QASP #9). Any minor deviation of the above indication required by FDA
guidance, must be approved by the Government and will be considered in scope of
this contract.

3.5. Contract Tasks and Performance Objectives Required During Duration of
Contract:

3.5.1. Progress, Status, and Management Reports. The Contractor shall provide
annual, quarterly, and monthly Progress, Status, and Management Reports that
describe progress made within the period, status of milestones and deliverables,
cost expenditures against proposed costs (resource utilization), and inform the
Government of existing or potential issues and problem areas and risk mitigation
plans. The Contractor shall periodically provide an oral or email status report
as the task proceeds to support the integrated product team needs for
presentations and other tasks as needed to support the product effort. The
reports shall include an updated IMS that shows the percent complete of each
scheduled task item. Percent complete is defined as the cumulative amount of
work actually performed through the end of the reporting month expressed as a
percentage of the total amount of work to be performed. Monthly reports shall be
provided to the COR the 10th day of each month, quarterly reports shall be
provided the 15th day of each quarter, and annual reports shall be provided the
15th day after the end of each year (CDRL A011 / QASP #1).

3.5.2. Production or Delivery Problem Reports. Any significant positive or
negative deviation to the schedule or scope of a task shall be explained and
documented by the Contractor in its annual, quarterly, and monthly progress, and
Status and Management Report shall be reported to the Government within 2 weeks
of identification as a Production or Delivery Problem Report (CDRL A011 / QASP
#1).

3.5.3. Annual Program Reviews. The Contractor shall formally present the prior
year’s progress as part of an annual program review (for example, the IPR). The
content of the briefing shall include but not be limited to the following:
completed tasks within the year, highlights of completed tasks, summary of
results from in-process studies, schedule updates, summary of results from
completed studies, risks/issues, and funding execution. The annual program
reviews shall be held at Fort Detrick, MD and may be held in conjunction with
the integrated product team (IPT) meetings with senior leadership. Additional
requests for travel to Fort Detrick, MD may be requested by the Government as
needed (CDRL A011 / QASP #1).

3.5.4. FDA Communication and Study Reports. The Contractor shall provide the COR
with FDA Communication and Study Reports. Regulatory documents including
informal emails sent to the FDA are sent concurrently to the Government. Meeting
notes shall be sent to the Government if efforts to attend verbal meetings (such
as phone calls or meetings at the FDA) are not possible. Copies of informal and
formal regulatory communications received from the FDA shall be sent within
three (3) business days of receipt. Copies of Clinical Monitoring Reports should
be sent within 30 business days of receipt (CDRL A013 / QASP #7).

3.5.5. Trip Reports. The Contractor shall provide Trip Reports within five (5)
business days for trips that have been requested by the Government. The report
should describe the purpose, results of the trip, and actual costs (CDRL A001 /
QASP #1).

3.5.6. The Contractor shall assist in Kick-Off, coordination, progress update,
and informational meetings.

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 8 of 14


3.5.7. The Contractor shall provide guidance and consult with Principal
Investigator, senior staff, and clinical personnel during formal training and to
review data from pilot trial. The Contractor shall provide recommendations for
modifications to interventions when used with the PoNSTM device, measurement
tools and procedures.

3.5.8. The Contractor shall consult on data interpretation and collaborate on
publications and presentations.

4. Deliverables:

The Contractor shall provide deliverables as described in the below chart.

Deliverable Table

Item PWS Ref Title Distribution E Initial & Subsequent 1 2.2.1.1. Program
Manager Point of Contact COR 1 Upon award of contract 2 3.1.1. Final Project
Management Plan (A001) COR 1 Within 30 Calendar days after contract award;
update quarterly 3 3.1.1. Final Integrated Master Schedule (CDRL A001) COR 1
Within 30 Calendar days after contract award; update quarterly 4 3.1.1. Risk
Management Plan (CDRL A001) COR 1 Within 30 Calendar days after contract award;
updated quarterly 5 3.1.2. Quality Control Plan (CDRL A002) COR 1 Within 30
Calendar days after contract award; update as needed; review quarterly 6 3.1.3.
IRB-approved Clinical Protocol for each Study Site (CDRL A003) COR 1 Within 3
months of award of contract and when additional sites are added. 7 3.1.3.
Statistical Analysis Plan (CDRL A003) COR 1 Within 3 months of award of contract
and when additional sites are added. 8 3.1.3. Clinical Monitoring Plan (CDRL
A003) COR 1 Within 3 months of award of contract and when additional sites are
added. 9 3.1.3. Data Management Plan (CDRL A003) COR 1 Within 3 months of award
of contract and when additional sites are added. 10 3.1.3. Proposed Clinical
Data Management System (CDRL A003) COR 1 Within 3 months of award of contract
and when additional sites are added. 11 3.1.3. Sample Case Report Forms (CDRL
A003) COR 1 Within 3 months of award of contract and when additional sites are
added. 12 3.1.3. End User Guidelines (CDRL A003) COR 1 Within 3 months of award
of contract and when additional sites are added. 13 3.1.3. Recruitment and
Retention Plan for each Clinical Site (CDRL A003) COR 1 Within 3 months of award
of contract and when additional sites are added. 14 3.1.4. IRB Approvals (CDRL
A004) COR 1 Within 3 months of award of contract and prior to start of clinical
trial and when additional sites are added. 15 3.1.5. Representative Test
Articles (sent to COR 1 Prior to start of clinical trial


--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 9 of 14


Item PWS Ref Title Distribution E Initial & Subsequent       study sites) (CDRL
A005)          16 3.1.5. Contingency Manufacturing Plan (CDRL A005) COR 1 Prior
to start of clinical trial 17 3.2.1. Conduct Clinical Trial (CDRL A006) COR 1
Copy of agreement with each study site prior to the start of the trial; monthly
status report 18 3.2.2. Interim Clinical Study Report & Mitigation Plan (CDRL
A007) COR Within 30 days of completion of n = 60 subjects (and/or a
proportionate amount consistent with FDA guidance) 19 3.3.1. Final Clinical
Study Report (CDRL A008) COR 1 Within 75 days after completion of study 20
3.3.2. FDA Submission Packet (CDRL A009) COR 1 Concurrently with FDA submission
21 3.3.3. Final Report COR 1 Within 30 days after end of contract 22 3.3.4.
Technical Data Packet (CDRL A010) COR 1 Seven (7) business days upon request and
final TDP at end of contract 23 3.4.1. FDA cleared PoNSTM Devices COR N A Within
10 business days of FDA clearance (2 devices) 24 3.5.1. Monthly Progress,
Status, and Management Reports (CDRL A011) COR 1 Monthly reports due the 10th
day of each month. 25 3.5.1. Quarterly Progress, Status, and Management Reports
(CDRL A011) COR 1 Quarterly reports due the 15th day after end of each quarter.
26 3.5.1. Annual Progress, Status, and Management Reports (CDRL A011) COR Annual
reports due the 15th day after end of each year 27 3.5.2. Production or Delivery
Problem Reports (CDRL A012) COR 1 Within 2 weeks of identification of deviation
to schedule or scope of any task as needed 28 3.5.3. Annual Program Reviews IPT
N A Annually In Process Review at Fort Detrick, MD 29 3.5.4. FDA Communication
and Study Reports (CDRL A013) COR 1 Concurrently and/or 3 business days as
applicable (see PWS 3.1.18.) 30 3.5.5. Trip Reports COR 1 Within 5 business days
for Government requested travel

5. List of Acronyms:

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 10 of 14


AMEDD Army Medical Department CFR Code of Federal Regulations CONUS Continental
United States (excludes Alaska and Hawaii) COR Contracting Officer
Representative CRO Clinical Research Organization DD250 Department of Defense
Form 250 (Receiving Report) DD254 Department of Defense Contract Security
Requirement List DFARS Defense Federal Acquisition Regulation Supplement DoD
Department of Defense FAR Federal Acquisition Regulation FDA United States Food
and Drug Administration HIPAA Health Insurance Portability and Accountability
Act of 1996 IAW In Accordance With IMS Integrated Master Schedule IRB
Institutional Review Board KO Contracting Officer n Number of Research Subjects
NA Not Applicable NDA Non-disclosure Agreement NHC NeuroHabilitation Corporation
OCI Organizational Conflict of Interest OCONUS Outside Continental United States
(includes Alaska and Hawaii) ODC Other Direct Costs PM Project Manager PoNSTM
Portable Neuromodulation Stimulator PWS Performance Work Statement QA Quality
Assurance QAP Quality Assurance Program QASP Quality QAP Assurance Surveillance
Plan QC Quality Control QCP Quality Control Plan QSR Quality Systems Regulations
TDP Technical Data Packet TBI Traumatic Brain Injury USAMMA United States Army
Medical Materiel Agency USAMRMC United States Medical Research and Materiel
Command

SECTION F - DELIVERIES OR PERFORMANCE

The following Delivery Schedule item for CLIN 0001 has been changed from:

  DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC             POP 01-JUL-2015 TO
N/A US ARMY MEDICAL MATERIEL AGENCY W25MWY   31-DEC-2016   US ARMY MEDICAL
MATERIEL AGENCY       693 NEIMAN STREET         FREDERICK MD 21702        
301-619-4518         FOB: Destination  


--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 11 of 14


To:

  DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC             POP 01-JUL-2015 TO
N/A US ARMY MEDICAL MATERIEL AGENCY W25MWY   31-DEC-2017   US ARMY MEDICAL
MATERIEL AGENCY       693 NEIMAN STREET         FREDERICK MD 21702        
301-619-4518         FOB: Destination  

The following Delivery Schedule item for CLIN 0002 has been changed from:

  DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC             POP 01-JUL-2015 TO
N/A US ARMY MEDICAL MATERIEL AGENCY W25MWY   30-DEC-2016   US ARMY MEDICAL
MATERIEL AGENCY       693 NEIMAN STREET         FREDERICK MD 21702        
301-619-4518         FOB: Destination  

To:

  DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC             POP 01-JUL-2015 TO
N/A US ARMY MEDICAL MATERIEL AGENCY W25MWY   31-DEC-2017   US ARMY MEDICAL
MATERIEL AGENCY       693 NEIMAN STREET         FREDERICK MD 21702        
301-619-4518         FOB: Destination  

The following Delivery Schedule item for CLIN 0003 has been changed from:

  DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC             POP 01-JUL-2015 TO
N/A US ARMY MEDICAL MATERIEL AGENCY W25MWY   30-DEC-2016   US ARMY MEDICAL
MATERIEL AGENCY       693 NEIMAN STREET         FREDERICK MD 21702        
301-619-4518         FOB: Destination  

To:

  DELIVERY DATE QUANTITY SHIP TO ADDRESS DODAAC


--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 12 of 14


  POP 01-JUL-2015 TO N/A US ARMY MEDICAL MATERIEL AGENCY W25MWY   31-DEC-2017  
US ARMY MEDICAL MATERIEL AGENCY       693 NEIMAN STREET       FREDERICK MD 21702
      301-619-4518       FOB: Destination

SECTION G - CONTRACT ADMINISTRATION DATA

 

The following have been added by full text:
          MODIFIED PAYMENT SCHEDULE

Modified Payment Schedule for subject completion and delivery of two (2) FDA
cleared devices. CLIN 0003 – Other Direct Costs (ODCs) for travel expenses is
excluded from this modified payment schedule.

Payment 1: The NeuroHabilitation Corporation (NHC) may invoice CLIN 0001 for
$2,807.49 and CLIN 0002 for $229,795.42 upon the completion of 30 subjects.

Payment 2: NHC may invoice CLIN 0001 for $2,807.49 and CLIN 0002 for $229,795.42
upon the completion of 60 subjects.

Payment 3: NHC may invoice CLIN 0001 for $2,807.49 and CLIN 0002 for $229,795.42
upon the completion of 90 subjects.

Payment 4: NHC may invoice CLIN 0001 for $2,807.49 and CLIN 0002 for $229,795.42
upon the completion of 120 subjects.

Payment 5: NHC may invoice CLIN 0001 for $2,807.52 and CLIN 0002 for $229,795.43
once two (2) FDA cleared devices are delivered to the U.S. Army Medical Materiel
Agency (USAMMA).

 

 

The following have been modified:

252.232 -7006 WIDE AREA WORKFLOW PAYMENT INSTRUCTIONS (MAY 2013)

(a) Definitions. As used in this clause--

Department of Defense Activity Address Code (DoDAAC) is a six position code that
uniquely identifies a unit, activity, or organization.

Document type means the type of payment request or receiving report available
for creation in Wide Area WorkFlow (WAWF).

Local processing office (LPO) is the office responsible for payment
certification when payment certification is done external to the entitlement
system.

(b) Electronic invoicing. The WAWF system is the method to electronically
process vendor payment requests and receiving reports, as authorized by DFARS
252.232 -7003, Electronic Submission of Payment Requests and Receiving Reports.

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 13 of 14


(c) WAWF access. To access WAWF, the Contractor shall--

(1) Have a designated electronic business point of contact in the System for
Award Management at https://www.acquisition.gov; and

(2) Be registered to use WAWF at https://wawf.eb.mil/ following the step-by-step
procedures for self-registration available at this Web site.

(d) WAWF training. The Contractor should follow the training instructions of the
WAWF Web-Based Training Course and use the Practice Training Site before
submitting payment requests through WAWF. Both can be accessed by selecting the
“Web Based Training” link on the WAWF home page at https://wawf.eb.mil/.

(e) WAWF methods of document submission. Document submissions may be via Web
entry, Electronic Data Interchange, or File Transfer Protocol.

(f) WAWF payment instructions. The Contractor must use the following information
when submitting payment requests and receiving reports in WAWF for this
contract/order:

(1) Document type. The Contractor shall use the following document type(s).

Invoice 2-in-1 Services (Services Only)

(2) Inspection/acceptance location. The Contractor shall select the following
inspection/acceptance location(s) in WAWF, as specified by the contracting
officer.

Not Applicable

(3) Document routing. The Contractor shall use the information in the Routing
Data Table below only to fill in applicable fields in WAWF when creating payment
requests and receiving reports in the system.

Routing Data Table*

--------------------------------------------------------------------------------------------
Field Name in WAWF Data to be entered in WAWF
--------------------------------------------------------------------------------------------
Pay Official DoDAAC HQ0490 Issue By DoDAAC W81XWH Admin DoDAAC W81XWH Inspect By
DoDAAC W25MWY Ship To Code W25MWY Ship From Code _______ Mark For Code _______ 
Service Approver (DoDAAC) HAA391 Service Acceptor (DoDAAC) HAA391 Accept at
Other DoDAAC N/A LPO DoDAAC N/A DCAA Auditor DoDAAC HAA391 Other DoDAAC(s) N/A
--------------------------------------------------------------------------------------------

(4) Payment request and supporting documentation. The Contractor shall ensure a
payment request includes appropriate contract line item and subline item
descriptions of the work performed or supplies delivered, unit price/cost per
unit, fee (if applicable), and all relevant back-up documentation, as defined in
DFARS Appendix F, (e.g. timesheets) in support of each payment request.

--------------------------------------------------------------------------------

W81XWH-15-C-0096
P00001
Page 14 of 14


(5) WAWF email notifications. The Contractor shall enter the email address
identified below in the “Send Additional Email Notifications” field of WAWF once
a document is submitted in the system.

Brian.i.dacanay.civ@mail.mil

(g) WAWF point of contact. (1) The Contractor may obtain clarification regarding
invoicing in WAWF from the following contracting activity's WAWF point of
contact.

Brian.i.dacanay.civ@mail.mil

(2) For technical WAWF help, contact the WAWF helpdesk at 866-618-5988.

(End of clause)

(End of Summary of Changes)

--------------------------------------------------------------------------------